DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crossman (US 2008/0149134) in view of Zwimpfer (US 2020/0260853) and Manici (US 2011/0067725).
Regarding claim 1, Crossman discloses an interdental brush comprising an interdental brush bar having a central shaft (44’) and a joint portion (24’), the surface of the central shaft being axially staggered with a plurality of first bristle set (70’) and a plurality of second bristle set (72’), the first bristle set having two first bristles (see Figure 10), the second bristle set having two second bristles (see Figure 10), and a handle coupled to the joint portion (12’) (see Figures 8-12). Crossman does not disclose a squeegee connected and supported between each the first bristles and adjacent the second bristles wherein the first and second bristle are disposed perpendicular to each other and the squeegee is oppositely arranged on opposite sides of the central shaft. Zwimpfer teaches an interdental brush having a first bristle and second bristle with a squeegee formed between the first and second bristles for polishing the user’s teeth (see Figure 1; paragraph 388). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first and second bristle of Crossman have a squeegee formed between to further polish the user’s teeth during cleaning. Furthermore, Manici teaches that a squeegee can be made to be supported and connected between first and second bristles along the central shaft so that the first and second bristle sets are disposed perpendicular to each other allowing for the squeegee to be oppositely arranged on the shaft allowing for reservoir gaps to be filled (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first and second bristles of Zwimpfer and Crossman be connected and supported by a squeegee as taught by Manici to create a surface that will grab and retain more plague and buildup from the user.  Furthermore, it is noted that mascara brushes and interdental brushes are known in the art to be interchangeable as evidence by Pires et al. (US 8,251,074; abstract).
Regarding claim 3, the combination of Crossman, Zwimpfer, and Manici disclose the claimed invention except for the length of the squeegee connected to the first bristles is 40 to 60% of the height of the first bristles. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the length of the squeegee connected to the first bristles be 40 to 60% of the height of the first bristles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, the handle has a handle extension shaft (60’), and the central shaft (44’) covers the handle extension shaft (see Figure 10).
Regarding claim 5, the handle is made of a plastic material, and the interdental brush bar is covered with a silicone or rubber material to cover the handle extension shaft; Crossman teaches the interdental brush bar being made form a softer more flexible material but does not state silicone or rubber. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the softer more flexible material be silicone or rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, the joint portion is semi-spherical (see Figure 1).
Regarding claim 7, the width of the first bristle set and the second bristle set is tapered from one end of the joint portion toward the other end (paragraph 25).
Regarding claim 8, the combination of Crossman and Zwimpfer discloses the claimed invention except for the maximum width of the first bristle set and the second bristle set is tapered from 3 mm to a minimum width of 2 mm. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the maximum width of the first bristle set and the second bristle set be tapered from 3 mm to a minimum width of 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 9, the combination of Crossman and Zwimpfer discloses the claimed invention except for the spacing between adjacent first bristle sets and the spacing of adjacent second bristle sets are 1 mm. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the spacing between adjacent first bristle sets and the spacing of adjacent second bristle sets are 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 10, the handle is coupled to a dental floss stick (see Figure 1).
Regarding claim 11, the dental floss stick includes a first support bar (38), a second support bar (40), and a floss (18) coupled between the first support bar and the second support bar (see Figure 1).
Regarding claim 12, the handle extends from the first support bar of the dental floss stick, and the handle and the dental floss stick are of the same material (see Figure 1; paragraph 25).
Response to Arguments
Applicant’s arguments filed 8/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
9/26/2022